DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 13, 2019 and July 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a plurality of circumferentially arranged locking features for interlocking with those of a transmission sleeve” in claim 1
Such claim limitation(s) is/are: “a first set of circumferentially arranged locking features for interlocking with the locking features of the output sleeve” in claim 1.
Such claim limitation(s) is/are: “a second set of circumferentially arranged locking features for cooperating with a locking sleeve” in claim 1
Such claim limitation(s) is/are: “the locking sleeve having circumferentially arranged locking features which cooperate with the second set of locking features of the transmission sleeve…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses, “a transmission sleeve” in Line 4 and also discloses “a transmission sleeve” in Line 5. It is unclear if the second recitation of the, “a transmission sleeve” in Line 5 is the same transmission sleeve as the first recitation of the, “a transmission sleeve” in Line 4. In other words, are there multiple transmission sleeves being used? In order to expedite prosecution, the examiner has interpreted the second recitation of the, “a transmission sleeve” as being the same element as the first recitation of the “a transmission sleeve”.  However, appropriate correction is required. 
Claim 1 also discloses, “a locking sleeve” in Line 9 and also discloses “a locking sleeve” in Line 10. It is unclear if the second recitation of the, “a locking sleeve” in Line 10 is the same locking sleeve as the first recitation of the, “a locking sleeve” in Line 9. In other words, are there multiple locking sleeves being used? In order to expedite prosecution, the examiner has interpreted the second recitation of the, “a locking sleeve” as being the same element as the first recitation of the “a locking sleeve”.  However, appropriate correction is required. 
Claim 10 discloses, “An arrangement comprising an output sleeve and a locking sleeve of the kind mentioned in claim 1”. However, claim 1 previously required that, “the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted”. Thus, it is unclear the, “arrangement 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a sleeve assembly for a shear wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked (as in claim 1), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Nishimiya et al. (2017/0157752), Barnes (6123157), Junkers (WO2018/160230) and Collier (2009/0211407). 

onto a threaded bolt and having a plurality of circumferentially arranged locking
features (551) for interlocking with those (171) of a transmission sleeve (17), the transmission sleeve transferring torque between the output sleeve and at least one feature (planet gear) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (171) for interlocking with the locking features of the output sleeve (paragraph 37) and a second set of circumferentially arranged locking features (see rear portion of 17 connected with 18) for cooperating with a locking sleeve (18), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted. 
Barnes discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (42, Figure 2) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed from outer 74 engaging with element 70, inner 74 engaging with element 35 and inner square portion of 42 engaging with element 34, Figures 1 and 2) for the transmission sleeve transferring torque between the output sleeve and at least one feature (30, Figure 2) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (35) for interlocking with the locking features (inner 74 engaging with element 35) of the output sleeve and a second set of circumferentially arranged locking features (square portions 34) for cooperating (see inner square portion of 18 engaging with outer square portion 34, Figure 2) with a locking sleeve (14/18), the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve (when screw 70 is not tightened), but lacks, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.
Junkers discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (17, Figure 5c) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed as the threads of 17 engaging with threads of element 18a, Figure 5c) for interlocking with those (outer threads of element 18a) of a transmission sleeve (18a), the transmission sleeve transferring torque between the output sleeve and at least one feature (threads on lower part of 10a, Figure 12b) of a shear wrench tool transmission 
Collier discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (12, Figure 1) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed as the protrusions extending into element 16) for interlocking with those (formed as the spaces of 16 that receive the fingers of 12) of a transmission sleeve (16), the transmission sleeve transferring torque between the output sleeve and at least one feature (46) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (formed as the spaces and protrusions of 16 that receive the protrusions of 12) for interlocking with the locking features of the output sleeve (Figure 1) and a second set of circumferentially arranged 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723